IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           May 27, 2008

                                     No. 06-31118                     Charles R. Fulbruge III
                                  Conference Calendar                         Clerk


UNITED STATES OF AMERICA

                                                  Plaintiff - Appellee
v.

BERNIE CHRISTOPHER RAMIREZ

                                                  Defendant - Appellant



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 2:05-CR-20136-2


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before JOLLY, BENAVIDES, and STEWART, Circuit Judges..
PER CURIAM:*
       This court previously affirmed the sentence of the Appellant, Bernie
Christopher Ramirez. United States v. Ramirez, 251 F. App’x 955 (5th Cir. 2007)
(unpublished). The Supreme Court vacated and remanded the case for further
consideration in the light of Kimbrough v. United States, 128 S. Ct. 558 (2007).
Ramirez v. United States, 128 S. Ct. 1315 (2008).


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 06-31118

      Because Ramirez objected in the district court and on appeal to the
disparate sentences under the Sentencing Guidelines for offenses involving
cocaine base (“crack cocaine”) and powder cocaine, and thus preserved the issue,
he “is entitled to have his sentence set by a judge aware of the discretion that
Kimbrough has announced.” See United States v. Burns, ___ F.3d ___, 2008 WL
1914332, at *8 (5th Cir. May 2, 2008). Accordingly, Ramirez’s sentence is
VACATED, and the case is REMANDED to the district court so that it may
analyze the 18 U.S.C. § 3553(a) factors in the light of Kimbrough. We express
no opinion on a particular sentence and do not even suggest that the district
court should impose a different sentence on remand. The district court, in its
discretion, may combine the resentencing proceeding on remand with any
proceedings that the court may determine are appropriate in the light of the
recent amendments to the Sentencing Guidelines with respect to offenses
involving crack cocaine. See Burns, 2008 WL 1914332, at *8.
                                                 VACATED and REMANDED.




                                       2